o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-118314-11 uil the honorable rich nugent member u s house of representatives spring hill drive brooksville fl attention ----------------------- dear congressman nugent i am responding to your inquiry of date on behalf of your constituent ------------------------------ --------------------asked why reimbursement of phone concession for post-divestiture retirees who reside outside of the former company’s local service area is subject_to federal_insurance_contribution_act taxes fica while reimbursement of phone concession for pre-divestiture retirees is not fica_taxes consist of the old-age survivors and disability oasdi portion and the hospital insurance portion medicare_tax employers compute these taxes as a percentage of wages they pay to an employee sec_3101 sec_3111 sec_3121 of the internal_revenue_code the code wages for fica purposes are defined as all remuneration for employment including the cash_value of all remuneration including benefits paid in any medium other than cash however any fringe benefit which is excludable under sec_132 of the code is not wages for fica purposes sec_3121 of the code an employee’s gross_income does not include any fringe benefit that qualifies as a no- additional-cost service sec_132 of the code the law defines a no-additional- cost service as a service that sec_132 of the code is for the employee’s use is for sale to customers in the ordinary course of the employer’s business is for sale in the line_of_business in which the employee works does not cause the employer to incur any substantial additional cost including forgone revenue in providing the service conex-118314-11 with respect to no-additional-cost services the term employee includes any individual who the employer formerly employed in that line_of_business and who separated from service due to retirement sec_132 of the code prior to the divestiture of the bell system retired bell system employees receiving free telephone service could exclude the value of the service from income as a no- additional-cost service under sec_132 of the code however after the divestiture the system changed and a single provider no longer provided telephone services throughout the united_states instead several regional bell operating companies rbocs were created to provide telephone services in different regions of the country each of these rbocs is a different employer for purposes of the no-additional-cost fringe benefit provisions the exclusion from income for no-additional-cost services only applies to services an employer provides to its own employees or retired employees thus employees who had retired from the bell system prior to divestiture risked losing eligibility to exclude the value of free telephone service from their income because an entity other than their employer ie an rboc had become the provider of the benefit the congress took action to enable employees who had retired from the bell system prior to its divestiture to continue excluding the value of their free telephone service from income the congress accomplished this by revising the law to allow pre-divestiture retirees to treat telephone service an rboc provided as a no-additional-cost_service section d of the tax_reform_act_of_1986 pub_l_no revising section of the tax_reform_act_of_1984 pub_l_no as a result for employees who retired before date the law treats all rbocs as a single employer in the same line_of_business it also treats payment an rboc makes of all or part of the cost of local_telephone_service that a person other than an rboc provides to the retiree including a rebate of the amount the retiree paid for the service and payment to the person providing the service as telephone service a single employer_provided the senate report on the tax_reform_act_of_1986 s rep no pincite stated that the purpose of this provision was to apply an intended transitional rule under which the fair_market_value of free telephone service provided to employees of the bell system who had retired prior to divestiture of the system on date is excluded from income and wages of such pre-divestiture retired employees the senate report further stated that this provision does not apply to any employee who separated from service on or after date unfortunately the congress enacted these special rules to apply only to pre-divestiture retirees the normal rules for no-additional-cost services apply to post-divestiture retirees to exclude the value of free telephone service from income as a no-additional- cost service the employer or former employer must provide the service to its own employee or retired employee if a post-divestiture retiree receives telephone service conex-118314-11 or a reimbursement for payment for telephone services from an entity other than that retiree’s former employer the retiree must include the value of the service or the amount of the reimbursement in income additionally the payment constitutes wages for fica purposes because it represents remuneration for past services i hope this information is helpful if you have any questions please contact me or ------- -------------------- at --------------------- sincerely lynne camillo exempt_organizations employment_tax branch chief employment_tax branch government entities tax exempt and government entities
